EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the following Parent Applications have been received.
DE 102016205834.7 filed 07 April 2016
DE 202017101126.7 filed 28 February 2017 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
Examiner’s Comment 
Objections to claims 1-9 and 11-15 for minor informalities are withdrawn in view of the amendments filed 17 May 2021. 
The rejections of claims 1-9 and 11-15 under 35 USC § 101 and the rejections of claims 7, 8 and 12 are withdrawn in view of the amendments filed 17 May 2021. 
Allowable Claims
Claims 1-3, 5-8 and 11-15 are allowed.
Reasons for Allowance
Applicant’s arguments filed 17 May 2021 regarding Hauer; Carolyn (US 5417657 A) in view of Summers; David P. (US 3807408 A), Drobish; James L. et al. (US 4623329 A), Lin; Edward et al. (US 5250029 A) and Arora; Billy K. et al. (US 20150359996 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Hauer, the closest art of record, lacks an opening in the channel that communicates with the urethra and a sponge-like material or perforated film disposed between the catheter tube and urethra. 

Also of record, Summers was cited as teaching a film having perforations (col. 3, lines 1-4, part of outer tube 14 is perforated, having apertures 24). However, Hauer and Summers cannot be combined to produce a catheter that has both a channel and a permeable membrane. Summers uses the perforated outer tube 14 as both a channel to fill stretch 16 and as a permeable diffusion membrane. Summers does not teach or suggest to provide the outer tube 14 in addition to an inflation lumen. 

Another cited reference, Otto; Ulrich (DE 202011104675), discloses an indwelling catheter comprising a tube (¶ [0001], [0031], the catheter 1 has a catheter tube 4 and a distal catheter port 5); and a permeable membrane configured to be disposed between the catheter tube and urethra (¶ [0035], in the illustrated 
However, Otto lacks a reservoir container wherein fluid travels via an opening out of the reservoir container into the permeable membrane. Instead, Otto describes separate lumens for filling a distal retention apparatus and permeable membrane region (¶ [0034], furthermore, a second channel 11 provided by the distal catheter port 5 up to a refillable bubble balloon 12; ¶ [0036], furthermore, the catheter points 1 a third channel 15 on, from the distal catheter port 5 to a refillable prostate balloon 16 in the area of the proximal end 7 of the catheter tube 4 enough). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Bodicky; Raymond O. (US 5269755 A) describes a urinary Foley catheter (col. 3, lines 59-67, catheter 10); including a reservoir container (Fig. 2A, inflatable balloon 24); a permeable membrane configured to be disposed between a catheter tube and urethra (col. 5, lines 23-34, ePTFE material for the ePTFE sheath 40 is chosen to have pore sizes of pores E appropriate to allow the desired medicament or other liquid to pass therethrough). 
However, Bodicky lacks a reservoir container comprising a selectively permeable membrane and instead discloses only an impermeable material that holds inflation fluid (col. 7, lines 45-50, fluid is passed through the inflation lumen 26 to expand balloon 24).


Davis; William M. (US 5562652 A) discloses a urinary catheter (Fig. 2, catheter 36), comprising a catheter tube (Fig. 2, central lumen 14); a reservoir container (Fig. 2, inflatable balloon 22); a semi-permeable membrane configured to be disposed between the catheter tube and urethra (4, lines 25-30, at least a portion of tubular member 38 located between inner surface 40 and reservoir 42 is constructed from the material to permit diffusion of antiseptic compounds produced from the water-activated antiseptic agent toward inner surface 40 and lumen 14; col. 4, lines 50-53, Fig. 5, arrows "B" represent a diffusion path for antiseptic compound to migrate inwardly and outwardly from reservoir 42);
However, Davis lacks an opening that permits fluid to travel out of the reservoir container into the permeable membrane, and instead relies solely on diffusion of water to activate the contents of the semi-permeable membrane (col. 4, lines 45-53, arrows "A" represent a diffusion path for water vapor to migrate inwardly toward reservoir 42). 



Moulis, Harry (US 20020133140 A1)
LePivert; Patrick (US 20080300571 A1)
Chien, Thomas Yung-Hui et al. (US 20020077594 A1)
Muni; Ketan P. et al. (US 20080015540 A1)
Chernomorsky; Ary S. et al. (US 20060079727 A1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781